DETAILED ACTION
Allowable Subject Matter
Claims 1, 3–10, and 12–20 are allowed. Claims 1, 10, and 19 have been amended, claims 3–9, 12–18 and 20 remain original or previously presented, and claims 2, 11 have been cancelled in the amendment filed by Applicant on February 26th, 2021.

Response to Amendment
Applicant's amendments to claims 1, 10, and 19 filed on February 26th, 2021 are accepted because no new matter has been entered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephone interview with Brian McKnight on March 2nd, 2021 with confirmation on March 3rd, 2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1.	(Currently Amended) A method of adjusting feedback parameters, the method comprising:
determining a duration of pressing a button of [[an]] a mouse input device based on a signal associated with the button, wherein the determining the duration of pressing the button comprises calculating the duration based on a start time, and an end time, wherein the start time is a first time a mouse button click signal enters into an active state after a debounce time, the debounce time being when a switch contact and a relay contact strike together as a result of the pressing of the button,  and the end time is a second time instance at which the pressed button is released;
mouse input device into a category of a plurality of categories based on the duration; and
adjusting a parameter of a feedback corresponding to the press force based on the category; and
wherein the duration of pressing the button is determined without using a sensor to detect the press force

	
2.	(Canceled)

3.	(Canceled) 

4.	(Currently Amended) The method of claim [[3]] 1, wherein a movement of the mouse input device triggers the end time.

5.	(Currently Amended) The method of claim [[3]] 1, wherein the calculating is performed by a microcontroller of the mouse input device or by a program running on a computing device coupled to the mouse input device.

6.	(Currently Amended) The method of claim [[3]] 1, wherein the plurality of categories comprise a first category, a second category, and a third category.

7.	(Original) The method of claim 6, wherein the press force is classified into the first category when the duration is shorter than a first threshold, wherein the press force is classified into the third category when the duration is longer than a second threshold, the second threshold being greater than the first threshold, wherein the press force is classified into the second category when the duration is longer than or equal to the first threshold but shorter than or equal to the second threshold.

8.	(Original) The method of claim 7, wherein at least one of the first threshold and the second threshold is pre-determined, configurable, or adaptable through machine-based learning.

9.	(Original) The method of claim 1, wherein the feedback is at least one of a haptic feedback or a lighting feedback, wherein the parameter is at least one of a vibration intensity of the haptic feedback, a color intensity of the lighting feedback, or a light duration of the lighting feedback.

10.	(Currently Amended) An apparatus for adjusting feedback parameters, comprising:
	a memory; and
	at least one processor coupled to the memory and configured to:
determine a duration of pressing a button of [[an]] a mouse input device based on a signal associated with the button, wherein the determining the duration of pressing the button comprises calculating the duration based on a start time, and an end time, wherein the start time is a first time a mouse button click signal enters into an active state after a debounce time, the debounce time being when a switch contact and a relay contact strike together as a result of the pressing of the button,  and the end time is a second time instance at which the pressed button is released;
		classify a press force applied on the button of the mouse input device into a category of a plurality of categories based on the duration; and
		adjust a parameter of a feedback corresponding to the press force based on the category;
wherein the duration of pressing the button is determined without using a sensor to detect the press force

	
11.	(Canceled)

12.	(Canceled) 

13.	(Currently Amended) The apparatus of claim [[12]] 10, wherein a movement of the mouse input device triggers the end time.

10, wherein the apparatus is a microcontroller of the mouse input device or a computing device coupled to the mouse input device.

15.	(Original) The apparatus of claim 10, wherein the plurality of categories comprise a first category, a second category, and a third category.

16.	(Original) The apparatus of claim 15, wherein the press force is classified into the first category when the duration is shorter than a first threshold, wherein the press force is classified into the third category when the duration is longer than a second threshold, the second threshold being greater than the first threshold, wherein the press force is classified into the second category when the duration is longer than or equal to the first threshold but shorter than or equal to the second threshold.

17.	(Original) The apparatus of claim 16, wherein at least one of the first threshold and the second threshold is pre-determined, configurable, or adaptable through machine-based learning.

18.	(Original) The apparatus of claim 10, wherein the feedback is at least one of a haptic feedback or a lighting feedback, wherein the parameter is at least one of a vibration intensity of the haptic feedback, a color intensity of the lighting feedback, or a light duration of the lighting feedback.

19.	(Currently Amended) A non-transitory computer-readable medium storing computer executable code, comprising instructions for:
determining a duration of pressing a button of [[an]] a mouse input device based on a signal associated with the button, wherein the determining the duration of pressing the button comprises calculating the duration based on a start time, and an end time, wherein the start time is a first time a mouse button click signal enters into an active state after a debounce time, the debounce time being when a switch contact and a relay contact strike together as a result of the pressing of the button,  and the end time is a second time instance at which the pressed button is released;
 mouse input device into a category of a plurality of categories based on the duration; and
	adjusting a parameter of a feedback corresponding to the press force based on the category;
wherein the duration of pressing the button is determined without using a sensor to detect the press force


20.	(Previously Presented) The non-transitory computer-readable medium of claim 19, wherein the plurality of categories comprise a first category, a second category, and a third category, wherein the press force is classified into the first category when the duration is shorter than a first threshold, wherein the press force is classified into the third category when the duration is longer than a second threshold, the second threshold being greater than the first threshold, wherein the press force is classified into the second category when the duration is longer than or equal to the first threshold but shorter than or equal to the second threshold.


The following is an examiner’s statement of reasons for allowance: No prior art, either alone or in combination teaches or suggests a mouse whose pressure is calculated by a debounce period and an active period as well as a start period and an end period, in combination with all other limitations. Gu, CN 103197860 A, was found to teach a shake period for a mouse, akin to a debounce period, but Gu did not use this calculation in a button pressure determination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646